NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0364286 to Charters et al. (hereinafter “Charters”).

Charters discloses:
1. A fault prediction method, comprising:
acquiring a fault alarm request, wherein the fault alarm request is obtained by at least two fault triggering parameters of a fault generated by cloud operation (paras. 3 and 30), a hidden danger generated by cloud operation, and a change generated by terminal operation at a user level (para. 41 and Fig. 3A – changes to installed software analyzed against snapshots);
analyzing the fault alarm request, to obtain at least two fault triggering parameters of the fault, the hidden danger, and the change (para. 42 – analysis engine 206 runs on current snapshot combined with proposed change);
establishing an association between the at least two fault triggering parameters of the fault, the hidden danger, and the change, to obtain an association result (paras. 43-44 – combination of current snapshot with change determines probability of bad state); and
predicting a fault causing the fault alarm request according to the association result, to obtain a fault prediction result (para. 44 – fault is predicted if percentage exceeds threshold).

2. The method according to claim 1, further comprising:
comparing the fault prediction result with a historical prediction value, and correcting the fault prediction result with reference to the historical prediction value, to connect the corrected prediction result to at least one required application (paras. 40 and 47).

3. The method according to claim 1, wherein the establishing the association between at least two fault triggering parameters of the fault, the hidden danger, and the change, to obtain the association result, comprises:
performing a weighted association for respective weights of the fault, the hidden danger, and the change according to a multi-to-multi relationship, to obtain the association result; and
wherein the respective weights take default values obtained according to design requirements or the historical prediction value (paras. 39 and 44).

4. The method according to claim 3, further comprising:
the weighted association is performed after performing weight adjustment on the respective weights according to processing information (para. 39); and
wherein the processing information is configured to represent related information generated after performing at least one of analyzing and processing of the fault, the hidden danger, and the change (paras. 39 and 44).

5. The method according to claim 2, wherein the establishing the association between the at least two fault triggering parameters of the fault, the hidden danger, and the change, to obtain the association result, comprises:
associating the fault with the historical prediction value (para. 44); and
after predicting the fault according to the historical prediction value, synchronously associating the fault with the hidden danger and the change, to obtain the association result (para. 45).

Claims 8-12 are a fault prediction apparatus for performing the identical method as recited in claims 1-5, and are rejected under the same rationale.

Claims 15-19 are a computer-readable storage medium for performing the identical method as recited in claims 1-5, and are rejected under the same rationale.

Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113